           Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 1 of 6




 1   P. Kristofer Strojnik, SBN 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   415-450-0100 (tel.)
 5
     Attorneys for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7
 8                           NORTHERN DISTRICT OF CALIFORNIA

 9   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,      Case No:
10
11                           Plaintiff,             VERIFIED COMPLAINT
12   vs.                                            (JURY TRIAL DEMANDED)
13
     H&B HOSPITALITY LLC, a California
14   limited liability company dba Courtyard
     Fairfield Napa Valley,
15
16                           Defendant.
17          Plaintiff Theresa Marie Brooke alleges:
18                                            PARTIES
19          1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,
20   and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),
21   the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the
22   California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due
23   to the loss of a leg.
24          2.      Defendant, H&B Hospitality LLC, owns and/or operates and does
25   business as the hotel Courtyard Fairfield Napa Valley located at 1350 Holiday Lane in
26   Fairfield, California. Defendant’s hotel is a public accommodation pursuant to 42
27
28
          Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 2 of 6




 1   U.S.C. § 12181(7)(A), which offers public lodging services. On information and belief,
 2   Defendant’s hotel was built or renovated after March 15, 2012.
 3                                          JURISDICTION
 4          3.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
 5   U.S.C. § 12188.
 6          4.     Plaintiff’s claims asserted herein arose in this judicial district and
 7   Defendant does substantial business in this judicial district.
 8          5.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 9   in that this is the judicial district in which a substantial part of the acts and omissions
10   giving rise to the claims occurred.
11                                          ALLEGATIONS
12          6.     Plaintiff alleges that Defendant’s hotel does not have an access aisle at the
13   passenger loading zone adjacent to the hotel lobby in violation of Section 503 of the
14   2010 Standards.
15          7.     Plaintiff formerly worked in the hospitality industry and her husband
16   works in the travel industry. She and her husband are avid travelers to California for
17   purposes of leisure travel and to “test” whether various hotels comply with disability
18   access laws. Testing is encouraged by the Ninth Circuit Court of Appeals.
19          8.     Plaintiff and her husband traveled to the North Bay in late June of this
20   year for purposes of leisure and to test accessibility at local hotels.
21          9.     During this trip, Plaintiff personally visited Defendant’s hotel.
22   Defendant’s hotel has a passenger loading zone because the pickup and dropoff area
23   directly outside of the lobby is designed and intended as a loading zone.
24          10.    While at Defendant’s hotel, she discovered that Defendant’s hotel has a
25   barrier to entry, which is that the passenger loading zone does not have an access aisle.
26   The requirement of an access aisle at a passenger loading zone relates to Plaintiff’s
27   disability of not having one leg and being forced to use a wheelchair because access
28   aisles are required so persons in a wheelchair can maneuver without threat of danger


                                                2
          Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 3 of 6




 1   from other vehicles and without other encumbrances blocking their pathway. The
 2   lobby, therefore, is inaccessible to Plaintiff by way of the passenger loading zone
 3   because there is no access aisle.
 4          11.    Plaintiff gained actual and personal knowledge of a barrier while visiting
 5   Defendant’s hotel, and as a result, she was deterred from entering the hotel.
 6          12.    Plaintiff will re-visit this hotel later this summer, which should be
 7   sufficient time for Defendant to make the simple remediation of placing an access aisle.
 8   In the event that Defendant does not provide this important access, she will remain
 9   deterred and not attempt to gain access.
10          13.    An illustration of a correct access aisle is provided below:
11
12
13
14
15
16
            14.    The following photograph depicts a perfect example of an access aisle at a
17
     hotel passenger loading zone:
18
19
20
21
22
23
24
25
26
27          (Black arrow pointing at perfectly placed access aisle. Yellow arrows
            pointing at vehicles respecting the safe space and providing clear
28          passage to lobby entrance for person in wheelchair).


                                                3
          Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 4 of 6




 1
            15.    Defendant’s hotel passenger loading zone does not have the access aisle
 2
     depicted in the illustration and photograph in Paragraphs 13 and 14 above. Plaintiff has
 3
     documented the violation.
 4
            16.    It is readily achievable to modify the hotel to provide an access aisle.
 5
     Provision of an access aisle is extremely inexpensive.
 6
            17.    Without injunctive relief, Plaintiff and others will continue to be unable to
 7
     independently use Defendant’s hotel in violation of her rights under the ADA.
 8
                                     FIRST CAUSE OF ACTION
 9
10          18.    Plaintiff incorporates all allegations heretofore set forth.

11          19.    Defendant has discriminated against Plaintiff and others in that it has

12   failed to make its public lodging services fully accessible to, and independently usable

13   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §

14   121282(b)(2)(iv) and the 2010 Standards, as described above.

15          20.    Defendant has discriminated against Plaintiff in that it has failed to

16   remove architectural barriers to make its lodging services fully accessible to, and

17   independently usable by individuals who are disabled in violation of 42 U.S.C.

18   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the

19   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging

20   services nor result in an undue burden to Defendant.

21          21.    In violation of the 2010 Standards, Defendant’s hotel passenger loading

22   zone does not have a disability access aisle as required by Section 503 of the Standards.

23          22.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,

24   as described above, is readily achievable by the Defendant. Id. Readily achievable

25   means that providing access is easily accomplishable without significant difficulty or

26   expense.

27          23.    Defendant’s conduct is ongoing, and Plaintiff invokes her statutory right

28   to declaratory and injunctive relief, as well as costs and attorneys’ fees.


                                                4
          Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 5 of 6




 1          24.      Without the requested injunctive relief, Defendant’s non-compliance with
 2   the ADA’s requirements that its passenger loading zone be fully accessible to, and
 3   independently useable by, disabled people is likely to recur.
 4          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 5                a. Declaratory Judgment that at the commencement of this action Defendant
                     was in violation of the specific requirements of Title III of the ADA
 6                   described above, and the relevant implementing regulations of the ADA;
 7
                  b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
 8                   36.504(a) which directs Defendant to take all steps necessary to bring its
 9                   passenger loading zone into full compliance with the requirements set
                     forth in the ADA;
10
                  c. Payment of costs and attorney’s fees;
11
12                d. Provision of whatever other relief the Court deems just, equitable and
                     appropriate.
13                                 SECOND CAUSE OF ACTION
14
            25.      Plaintiff realleges all allegations heretofore set forth.
15
            26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
16
     public accommodation on the basis of her disability as outlined above.
17
            27.      Unruh provides for declaratory and monetary relief to “aggrieved
18
     persons” who suffer from discrimination on the basis of their disability.
19
            28.      Plaintiff has been damaged by the Defendant’s non-compliance with
20
     Unruh.
21
            29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
22
     relief as the Court considers appropriate, including monetary damages in an amount of
23
     $4,000.00, and not more.
24
            30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
25
     amount to be proven at trial.
26
            WHEREFORE, Plaintiff demands judgment against Defendant as follows:
27
                  a. Declaratory Judgment that at the commencement of this action Defendant
28                   was in violation of the specific requirements of Unruh; and


                                                  5
     Case 3:21-cv-05147 Document 1 Filed 07/02/21 Page 6 of 6




 1
         b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
 2          36.504(a) which directs Defendant to take all steps necessary to bring its
 3          passenger loading zone into full compliance with the requirements set
            forth in the ADA;
 4
 5       c. Payment of costs and attorney’s fees;

 6       d. Damages in the amount of $4,000.00; and
 7       e. Provision of whatever other relief the Court deems just, equitable and
 8          appropriate.
                           DEMAND FOR JURY TRIAL
 9
      Plaintiff hereby demands a jury trial on issues triable by a jury.
10
11
      RESPECTFULLY SUBMITTED this 2d day of July, 2021.
12
13
14
15                                        P. Kristofer Strojnik (242728)
                                          Attorneys for Plaintiff
16
                                     VERIFICATION
17
18    I declare under penalty of perjury that the foregoing is true and correct.

19                  DATED this 2d day of July, 2021.
20
21
22
23
                                          Theresa Marie Brooke
24
25
26
27
28


                                         6
